Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-29 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or suggest, claim 1 “A system, comprising: a wireless power receiver configured to wirelessly receive power and generate therefrom a rectified voltage; a low dropout regulator that, during a first phase, generates a first regulated output voltage from the rectified voltage; a switching regulator that generates a third regulated output voltage during the second phase, the third regulated output voltage being greater than the second regulated output voltage; and a second switch that couples the third regulated output voltage to the voltage output node during the second phase; wherein the low dropout regulator, during a third phase, is disabled, while the switching regulator continues to generate the third regulated output voltage during the third phase; and wherein the first switch opens during the third phase while the second switch remains closed during the third phase”. Claims 2-12 depend from 1 and are allowable for the same reasons.
The prior art does not disclose or suggest, claim 13 “A method, comprising: receiving power wirelessly; in a startup condition: enabling a low dropout regulator circuit, powering internal analog and digital circuitry using the output voltage by coupling the output voltage to 
The prior art does not disclose or suggest, claim 17 “An electronic device, comprising: a receiver coil receiving wirelessly transmitted power and generating an AC input voltage therefrom; a low dropout regulator that, during a first phase, generates a first regulated output voltage from the rectified voltage; a first switch that couples the first regulated output voltage to a voltage output node during the first phase to power the internal analog and digital circuitry; wherein the low dropout regulator, during a second phase, generates a second regulated output voltage from the rectified voltage, the second regulated output voltage being lesser in magnitude than the first regulated output voltage; wherein the first switch couples the second regulated output voltage to the voltage output node during the second phase; a switching regulator that generates a third regulated output voltage during the second phase, the third regulated output voltage being greater than the second regulated output voltage; and a second switch that couples the third regulated output voltage to the voltage output node during the second phase; wherein the low dropout regulator, during a third phase, is disabled, while the switching regulator continues to generate the third regulated output voltage during the third phase; wherein the first switch opens during the third phase while the second switch remains closed during the third phase”. Claims 18-21 depend from 17 and are allowable for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 11171501 discloses a battery charging circuit that boosts an input current and feeds the boosted input current to a battery for fast charging. Specifically, the battery charging circuit includes a low dropout regulator (LDO) for providing a voltage, a switch mode charger, coupled between the LDO and a battery, and a capacitor divider, coupled between the LDO and the 
US 20210091598 discloses a circuit and method of supplying harvested power to a system load. A fault circuit indicator device includes a current transformer 202, a bridge rectifier 204, a protection circuit 206, an input capacitor 208, a power management unit 210, an energy storage element 212, a backup energy storage element 214, a system load 220, a light emitting diode 230, a rotate part 240, and a transceiver 250. The subject system can extract energy efficiently from the power line 116 with the current transformer 202 and the bridge rectifier 204 to the energy storage element 212 for energy harvesting. The subject system can automatically manage multiple power supplies such as an inductive harvester, the energy storage element 212, the backup energy storage element 214, and the system load 220. The PMU 210 can extract the DC energy from the bridge rectifier 204 and charge the energy storage element 212, and can convert the extracted power to a regulated output with the boost regulator circuit. The PMU 210 can sustain the system load 220 (e.g., processor, monitoring analog front-end devices, RF) with the boost regulator circuit when the input power is sufficient to support the system load 220. The PMU 210 can convert the power stored by the energy storage element 212 to sustain the system load when the boost regulator circuit is disabled. However, ‘598 does not disclose the allowable matter as recited above.
US 10523036 discloses a wireless charging system 200 including a transmitter side 202 and a receiver side 204. The transmitter side 202 and receiver side 204 are coupled by inductors 206,208 there between. In one exemplary embodiment, the transmitter 
US 10277072 discloses a wireless power receiver IC in which the power path can be reconfigured as either a low-dropout regulator (LDO), a switched-mode power supply (SMPS) or a power switch (PSW) is provided. All three modes share the same pass device to reduce die area and share the same output terminal to reduce pin. In an inductive wireless receiver, the power path can be reprogrammed on the fly to LDO or PSW mode or can be reprogrammed on the fly to SMPS or PSW mode. In a resonant or multi-mode wireless receiver, the power path can be reprogrammed on the fly to SMPS or PSW mode. Furthermore, to achieve high power transfer efficiency performance, using N-channel MOSFET as its pass device has better efficiency and smaller die area than P-channel MOSFET pass device. However, ‘072 does not disclose the allowable matter as recited above.
US 10038339 discloses a dual mode wireless power receiver (DMWPR) selectively applying a received power to a load device and utilizing at least a part of the power to power-
US 20160268834 discloses methods and apparatus for dynamically selecting one of two power paths in a wireless power receiver. A first power path of the two power paths provides a regulated voltage to output circuitry electrically connected to the wireless power receiver. A second power path of the two power paths provides an unregulated voltage to the output circuitry. A dual-mode LDO/PSW receiver provides the option to regulate voltage or pass an unregulated voltage, perhaps for a high-voltage, fast-charging mode. For an inductive/resonant dual mode wireless charging system, the power path can be set to SMPS/PSW mode. A wireless power receiver integrated circuit comprises a first rectifier input terminal AC1, a second rectifier input terminal AC2, a rectified output 
US 9904306 discloses a dual input linear regulator unit may include a switching unit that selects one of the first load voltage and the output voltage in response to the transition detection signal; and a first linear regulator connected to the switching unit, which converts the first load voltage to the second load voltage during the initializing period and converts the output voltage to the second load voltage during the stabilizing period. The voltage converter may further include a second linear regulator, connected to the switching unit, which converts the first load voltage to a third load voltage during the initializing period and configured to convert the output voltage to the third voltage during the stabilizing period, based on the reference voltage. The voltage generator 230 includes a start-up band-gap voltage generator 231, a low drop-out (LDO) regulator 232, a start-up LDO regulator 233 and a main band-gap voltage generator 234. The start-up band-gap voltage generator 231 generates a first start-up voltage VREF_SU based on the rectified voltage VRECT. That is, the start-up band-gap voltage generator 231 may generate the first start-up voltage VREF_SU to transition to a high level in response to the rectified voltage 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859


/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859